As filed with the Securities and Exchange Commission on November 18 , 2011 Registration No. 333- 176560 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAS MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 06-1123096 (I.R.S. Employer Identification Number) 44 East Industrial Road Branford, Connecticut 06405 (203) 488-6056 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Thomas M. Patton President and Chief Executive Officer CAS Medical Systems, Inc. 44 East Industrial Road Branford, Connecticut 06405 (203) 488-6056 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Michael Grundei, Esq. Wiggin and Dana LLP Two Stamford Plaza 281 Tresser Boulevard Stamford, Connecticut 06901 (203) 363-7600 Approximate date of commencement of proposed sale to public:From time to time after this registration statement has been declared effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.£ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.S If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.£ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.£ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£
